UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report: October 15, 2014 (Date of earliest event reported) HotApp International, Inc. (Exact name of registrant as specified in its charter) Delaware 333-192647 47-4742558 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer I.D. No.) 80 Mountain Laurel Rd Fairfield CT 06824 (Address of Principal Executive Offices) (Registrant's telephone number, including area code) Fragmented Industry Exchange Inc (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) EXPLANATORY NOTE On October 21, 2014, the Company (as Fragmented Industry Exchange, Inc.) filed its Form 8-K to report the acquisition of all of the issued and outstanding capital stock of Hotapps International Pte. Ltd., a Singapore company (“Subsidiary”) (“Original Form 8-K”). The Original Form 8-K did not include the audited financial statements of the Subsidiary nor the pro-forma unaudited financial statements of the combined entity. This Amendment No. 1 to the Form 8-K is filed to include the financial statement information required under Item 9.01 of Form 8-K in connection with the acquisition of the Subsidiary. Except to the extent expressly set forth herein, this amended Form 8-K speaks as of the filing date of the Original Form 8-K and has not been updated to reflect events occurring subsequent to the original filing date. Accordingly, this amended Form 8-K should be read in conjunction with our filings made with the Securities and Exchange Commission subsequent to the filing of the Original Form 8-K. Item 9.01 Financial Statements and Exhibits. (a)Financial Statements. Financial statements of Hotapps International Pte. Ltd. as required under Item 9.01 of Form 8-K in connection with the acquisition of the Subsidiary are attached. (b)Pro formal financial information. Pro forma financial information as required under Item 9.01 of Form 8-K in connection with the acquisition of the Subsidiary are attached. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. HotApp International, Inc. Date: December 31, 2014 By: /s/ Mary Ellen Schloth Mary Ellen Schloth President Exhibit 9.01 (a) HOTAPPS INTERNATIONAL PTE LTD (formerly Hotapps n HotChats Pte Ltd) FINANCIAL STATEMENTS FOR THE PERIOD ENDED OCTOBER 15, 2014 HOTAPPS INTERNATIONAL PTE LTD INDEX TO FINANCIAL STATEMENTS OCTOBER 15, 2014 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM F-1 BALANCE SHEET F-2 STATEMENT OF OPERATIONS AND COMPREHENSIVE INCOME F-3 STATEMENT OF STOCKHOLDER’S EQUITY (DEFICIT) F-4 STATEMENT OF CASH FLOWS F-5 NOTES TO FINANCIAL STATEMENTS F-6 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholder of HotApps international Pte Ltd We have audited the accompanying balance sheet of HotApps International Pte Ltd as of October 15, 2014, and the related statements of operations and comprehensive income, stockholder's equity (deficit), and cash flows for the period from May, 23, 2014 (inception) through October 15, 2014. HotApps International Pte Ltd's management is responsible for these financial statements. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audit in accordance with the standards of th Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the company's internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of HotApps International Pte Ltd as of October 15, 2014, and the results of its operations and cash flows for the period from May 23, 2014 (inception) through October 15, 2014, in conformity with accounting principles generally accepted in the United States of America. /s/ Rosenberg Rich Baker Berman & Company Somerset, NJ December 29, 2014 HOTAPPS INTERNATIONAL PTE LTD BALANCE SHEET AS OF OCTOBER 15, 2014 10/15/14 ASSETS CURRENT ASSETS: Cash or cash equivalents $ - Prepaid Expenses TOTAL CURRENT ASSETS Fixed assets, net Security deposit TOTAL ASSETS $ LIABILITIES AND STOCKHOLDER’S EQUITY (DEFICIT) CURRENT LIABILITIES: Loans from Singapore eDevelopment TOTAL CURRENT LIABILITIES TOTAL LIABILITIES STOCKHOLDER’S EQUITY (DEFICIT): Stock Subscriptions receivable (2
